DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the limitation of determining that the steering angle detected by the steering angle sensor has undergone a variation indicating a sudden rise of the oil pressure in the feed line when the steering wheel is returned from a turned state has not been found within the prior art. Moreover, there are no reasons contained in the prior art for the determination that these features are obvious.
Regarding claim 4, the limitation of the controller being configured to open the electromagnetic valve when an actual frame angle of the front frame with respect to the rear frame is larger than a desired frame angle corresponding to the steering angle detected by the steering angle sensor has not been found within the prior art. Moreover, there are no reasons contained in the prior art for the determination that these features are obvious.
Regarding claims 7 and 8, the limitations of a first relief valve disposed between the feed line and an input side of the electromagnetic valve; a second relief valve disposed between the return line and the input side of the electromagnetic valve; a first check valve disposed between the feed line and an output side of the electromagnetic valve; and a second check valve disposed between the return line and the output side of the electromagnetic valve, the first check valve allowing the hydraulic fluid to flow to the feed line, and the second check valve allowing the hydraulic fluid to flow to the return line have not been found within the prior art. Moreover, there are no reasons contained in the prior art for the determination that these features are obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROLD ERIC PAHLCK III whose telephone number is (571)272-4171. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.P./Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611